PER CURIAM.
Order of December 16. 1899, modified, so as to provide that the plaintiff have leave to discontinue the action upon payment of the defendant’s taxable costs and disbursements therein up to December 4, 1899, including $25 additional allowance, to be taxed, and, as thus modified, affirmed, with $10 costs and disbursements of this appeal to the appellant; and, as incidental thereto, the order of December 23, 1899, be, and the same is hereby, vacated upon payment by the defendant of the $10 costs therein directed to be paid by him.